DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Remark
This office action has been issued in response to preliminary amendment filed 06/02/2020.  Claims 1-10 are pending.

Information Disclosure Statement
IDS submitted on 06/29/2020 are considered by examiner.  A signed and initialed copy is attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitations “data information of all the data points” in lines 2-4.  However, claim 1 recites “data value information of all the data points” in lines 6-7.  It is unclear if the data information and the data value information refer to the same component.  It is suggested to use the same word or phrase to refer for the same component to void the complication of the limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites the method for storing the time series data into pages by dividing the time series data in the column into pages, each page comprises header for storing summary index information and body for storing data value information. 
The limitation of storing the time series data into pages by dividing the time series data in the column into pages, each page comprises header for storing summary index information and body for storing data value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “dividing” in the context of this claim encompasses the user manually divides the column of time data into couple parts/pages, so that each part/page having a number of records, storing the information about the part in one place and storing all data record in another place.  
 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a processor to perform the calculating, removing and performing steps.  The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating, removing, operating) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
Claim 9 recites limitations similar to limitation of claim 1 and are rejected for the same reason. 
Claim 2 recites limitations of the summary index information of the page comprises a number of data points, and maximum and minimum time values, maximum and minimum data values, the data value information of the page comprises timestamps, and data values for the data points in the page. The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, in the context of this claim encompasses the user manually provides the time range as maximum time and minimum time, and data value ranges as maximum and minimum values in the page as summary index information, and all timestamps and data values as data value information.  
Claim 3 recites limitations of timestamps have data types and data values have different data types. The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, in the context of this claim encompasses the user manually provides the same kind of timestamp and different types of data values.
  Claim 4 recites each space has the same storage space. The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, in the context of this claim encompasses the user manually divides the storage space into equal parts.
  Claim 5 recites reading each page to determine the data point satisfy the query filter condition, if not satisfy then read the next page, if satisfy then add the data point to the result set. The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “reading” in the context of this claim encompasses the user manually reads the summary index information to determine data point satisfy the query filter condition, if satisfy then add the data point to the result set, if not read the next page.
Claim 10 recites limitations similar to limitation of claim 5 and is rejected for the same reason.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris (US 6,301,578).
With respect to claim 1, Harris discloses a columnar storage method for time series data, comprising: 
dividing a column of time series data into a plurality of pages, wherein each page stores a part of data points of the column of time series data and a sum of the data points stored in all the pages is all the data points in the column of time series data
(col.4 lines 48-53: an Individual Variable Block (as in fig.7) is generated for each variable 22, 24, 26, 28, 32, 35, 36 over the time range from t0 through t8, col.4 lines 54—55, and 65-67: the Variable Blocks 22, 24, 26, 28, 32, 35, 36 from the same time range t0-t8 stored into memory by compressing the Variable Blocks 22, 24, 26, 28, 32, 35, 36 from the same time range t0-t8 into Time Slice Blocks (TSBs) (≈ dividing column of time series data into pages), col.5 lines 7-33: for example of the TSBs 130, 140, and 150 stored into database, thus all data points stored in all TSBs/pages is all datapoints in the column of time rage t0-t8); and 
setting two parts of a page header and a page body, for each page, storing summary index information of all the data points in the page in the page header of the page and storing data value information of all the data points in the page in the page body of the page
(col.5 lines 7-33: in each TSB/page: transitions component (≈ body of the page) contains variable blocks for set of variables (≈ data value information) of all the data points (t0-t8), header component, and transitions index of the TSB contains start time and end time of the TSB time range and start and end locations of each variable blocks).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Harris teaches each page occupies a same fixed storage space (col.5 lines 53-58).  
With respect to claim 9, Harris discloses a columnar storage system for time series data, comprising: 
a dividing module configured to divide a column of time series data into a plurality of pages, wherein each page stores a part of data points of the column of time series data and the sum of the data points stored in all the pages is all the data points in the column of time series data
(col.4 lines 48-53: an Individual Variable Block (as in fig.7) is generated for each variable 22, 24, 26, 28, 32, 35, 36 over the time range from t0 through t8, col.4 lines 54—55, and 65-67: the Variable Blocks 22, 24, 26, 28, 32, 35, 36 from the same time range t0-t8 stored into memory by compressing the Variable Blocks 22, 24, 26, 28, 32, 35, 36 from the same time range t0-t8 into Time Slice Blocks (TSBs) (≈ dividing column of time series data into pages), col.5 lines 7-33: for example of the TSBs 130, 140, and 150 stored into database, thus all data points stored in all TSBs/pages is all datapoints in the column of time rage t0-t8); and 
ZZ999:ZZ999:1382772:1:LOUISVILLE6a storage module configured to set two parts of a page header and a page body, for each page, store summary index information of all the data points in the page in the page header of the page and store data value information of all the data points in the page in the page body of the page
(col.5 lines 7-33: in each TSB/page: transitions component (≈ body of the page) contains variable blocks for set of variables (≈ data value information) of all the data points (t0-t8), header component, and transitions index of the TSB contains start time and end time of the TSB time range and start and end locations of each variable blocks).  

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al. (US 2012/0330931).
With respect to claim 10, Harris discloses a columnar query system for the time series data, comprising: a reading module configured to read one page of a column of time series data, a determining module configured to determine whether data points that satisfy a query filter condition are present in the page according to summary index information in the page
(fig. 4: in the input file is the time series data, group of time series data records (a page) is compressed depicted as a record in DAT table as the summary index informaiton, and fig. 21: the query filter as the “WHERE” phrase in the SQL example 4-1, and 4-2, para.[0086]-[0088], [0371]-[0374]: the SQL example 4-1, and 4-2, using the tables SID, and DAT, each record in DAT table is the group of records in Input file 2, with the time range and MaxVal and MinVal); and 
a screening module configured to screen all the data points that satisfy the query filter condition and add them into a query result set when the determining module determines that the data points that satisfy the query filter condition are present in the page; and call the reading module to read a next page when the determining module determines that the page does not satisfy the query filter condition; and a traversing module configured to traverse all pages to get a final query result set  (fig. 4 and fig. 21, para.[0086]-[0088], [0371]-[0374]: the SQL example 4-1, and 4-2, using the tables SID, and DAT, each record in DAT table is the group of records in Input file 2, with the time range and MaxVal and MinVal, the SQL queries read through each records (header pages) in DAT table to identify the time and the values satisfy the query filter).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 6,301,578), and further in view of Nakano et al. (US 2012/0330931).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Harris teaches the summary index information in the page header of each page comprises a number of all the data points in the page, a maximum value in timestamps corresponding to all the data points, a minimum value in the timestamps corresponding to all the data points (col.4 lines 54—55, and 65-67: Variable Blocks 22, 24, 26, 28, 32, 35, 36 of the same time range t0-t8 is divided into time slice blocks as in figure 8, col.5 lines 10-30: each TSB has variable values over a discrete time range, so there is a number to time value e.g. t0-t3 in each TSB, wherein t3 is maximum time value and t0 is minimum time value), and the data value information of all the data points in the page body of each page comprises a timestamp set for all the data points of the page and a data value set for all the data points of the page (col.5 lines 10-11: each TSB has time value, and variable values for a set of variable over time range).
Harris does not disclose other limitations in claim.
Nakano teaches a maximum value in data values of all the data points and a minimum value in the data values of all the data points; and the data value information of all the data points in the page body of each page comprises a timestamp set for all the data points of the page and a data value set for all the data points of the page (fig. 4, para.[0086]-[0087]: MaxVal and MinVal for each block of data).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Nakano’s teachings into Harris’s teaching to provide the time range, the MaxVal, and the MinVal of data in the compressed data block so that to reduce the amount of data stored in the database and search a large amount of data efficiently for required data as suggested by Nakano (See para.[0006]).
Claim 3 is rejected for the reasons set forth hereinabove for claim 2 and furthermore Harris teaches all the timestamps in the timestamp set have consistent data types and the data value set comprises different data types of data values (fig.3 and col.3 lines 47-63: only one type of time value column, different variable names (e.g. 22, 24, 26, 28, 32, 34, 36) are different type of data value, at least input and output); the storage method further comprises: performing data encoding on all the timestamps in the timestamp set using a same data encoding method; and ZZ999:ZZ999:1382772:1:LOUISVILLE4encoding respective data value using a corresponding data encoding method according to a data type of respective data value in the data value set (col.2 lines 33-38: algorithm to compress time value and algorithm to compress variable values).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1.
Harris only discloses searching the variable block  of TSBs (col.5 lines 21-23, and 28-41).  However, Harris does not disclose limitations in claim 5.
Nakano teaches reading one page of a column of time series data, determining whether data points that satisfy a query filter condition are present in the page according to summary index information in the page; skipping and reading a next page when they are not present in the page and screening all the data points that satisfy the query filter condition and adding them into a query result set when they are present in the page; and traversing all pages of the column of the time series data to get a final query result set (fig. 4 and fig. 21, para.[0086]-[0088], [0371]-[0374]: the SQL example 4-1, and 4-2, using the tables SID, and DAT, each record in DAT table is the group of records in Input file 2, with the time range and MaxVal and MinVal, the SQL queries read through each records (header pages) in DAT table to identify the time and the values satisfy the query filter).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Nakano’s teachings into Harris’s teaching to provide the time range, the MaxVal, and the MinVal of data in the compressed data block so that to reduce the amount of data stored in the database and search a large amount of data efficiently for required data as suggested by Nakano (See para.[0006]).
Claim 6 is rejected for the reasons set forth hereinabove for claim 5.  However, Harris does not teach limitations of claim 6.
Nakano teaches the query filter condition comprises a given timestamp range and/or a set data value range (fig. 21: Example 4-1, and 4-2), and the determining whether data points that satisfy the query filter condition are present in the page according to the summary index information in the page specifically comprises: determining whether a timestamp range corresponding to all the data points in each page and the given timestamp range have an overlapping portion according to a maximum value in timestamps corresponding to all the data points and a minimum value in the timestamps corresponding to all the data points in the summary index information in each page and determining whether a data value range corresponding to all the data points in each page and the set data value range have an overlapping portion according to a maximum value in data values of all the data points and a minimum value in the data values of all the data points in the summary index information in each page; and ZZ999:ZZ999:1382772:1:LOUISVILLE5determining that the data points that satisfy the query filter condition are present in the page when the timestamp range corresponding to all the data points in each page and the given timestamp range have the overlapping portion and/or the data value range corresponding to all the data points in each page and the set data value range have the overlapping portion, and otherwise, determining that no data points that satisfy the query filter condition are present in the page (fig. 4 and fig. 21, para.[0086]-[0088], [0371]-[0374]: the SQL example 4-1, and 4-2, using the tables SID, and DAT, each record in DAT table is the group of records in Input file 2, with the time range and MaxVal and MinVal, the SQL queries read through each records (header pages) in DAT table to identify the time and the values satisfy the query filter).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Nakano’s teachings into Harris’s teaching to provide the time range, the MaxVal, and the MinVal of data in the compressed data block so that to reduce the amount of data stored in the database and search a large amount of data efficiently for required data as suggested by Nakano (See para.[0006]).
Claim 7 is rejected for the reasons set forth hereinabove for claim 5 and furthermore Harris teaches the data information comprises a timestamp set for all the data points and a data value set for all the data points in the page (col.5 lines 7-33).
However, Harris does not disclose other limitations in claim.
Nakano teaches decoding data information of all the data points in the page to obtain decoded data information when the data points that satisfy the query filter condition are present in the page, wherein (para.[0007], [0248], [0252]).  
Claim 8 is rejected for the reasons set forth hereinabove for claim 7.  However, Harris does not disclose limitations of claim 8.
Nakano teaches the screening all the data points that satisfy the query filter condition and adding them into the query result set when the data points that satisfy the query filter condition are present specifically comprise: determining whether a timestamp of each data point is within the given timestamp range according to the timestamp of each data point in the timestamp set of the page and determining whether a data value of each data point is within the set data value range according to the data value of each data point in the data value set of the page; and screening all the data points of which the timestamp is within the given timestamp range and the data value is within the set data value range in the page as the data points that satisfy the query filter condition (fig. 4 and fig. 21, para.[0086]-[0088], [0371]-[0374]: the SQL example 4-1, and 4-2, using the tables SID, and DAT, each record in DAT table is the group of records in Input file 2, with the time range and MaxVal and MinVal, the SQL queries read through each records (header pages) in DAT table to identify the time and the values satisfy the query filter).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Nakano’s teachings into Harris’s teaching to provide the time range, the MaxVal, and the MinVal of data in the compressed data block so that to reduce the amount of data stored in the database and search a large amount of data efficiently for required data as suggested by Nakano (See para.[0006]).
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




07/01/2022
/THU NGUYET T LE/Primary Examiner, Art Unit 2162